DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shotton et al. (US 3,597,336).
 	With respect to claim 1, Shotton describes a method for treating a surface of resins such as polyarylene sulfides, which is polyphenylene sulfide (please see Tsuchiya US 2011/0143110, para. 91, cited in the notice of reference describing polyphenylene sulfide is a polyarylene sulfide) in a persulfate bath containing persulfuric acid (a solution with sulfuric acid electrolyzed therein) (col. 3, lines 17, 60-73). The same material is being treated with the exact same chemicals would provide claimed 
With respect to claim 3, the temperature treatment is from room temperature up to boiling point of the solution (col. 4, lines 10-12).  This would include any of claimed 20-70 degree C.
With respect to claim 4, Shotton doesn’t describe that the persulfuric acid concentration of the solution is 3 g/L or higher.  However, chemical concentration of a compound is a result-effective variable since he teaches that the persulfate bath containing a concentration in the range from 25 wt% to saturation of persulfuric acid (claim 1).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to determine a concentration of persulfuric acid concentration through routine experimentation because that would provide an optimum concentration to condition the resin substrate with expected results.
 	With respect to claim 2, the amount of sulfuric acid would depend on the amount of persulfuric acid desired in the solution as persulfuric acid is formed by electrolysis of sulfuric acid (col. 3, lines 70-75).  Therefore, it would be within the knowledge of one 
Response to Arguments
With respect to applicant’s remark that Shotton doesn’t describe the persulfate treatment for a period in a range of 15-20 mins, please, see in examples I-IV, where the persulfate bath treatment is carried out in 20 mins.  With the teaching that the persulfate bath can contain persulfuric acid, it would have been obvious for one skill in the art to treat the resins up to 20mins as he teaches the treatment time is low is 0.1 min (col. 4, lines 7-10) and the longest is 20 mins (examples I-IV).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



8/23/2021